Citation Nr: 1809604	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to service connection for chronic sinus problems to include chronic sinusitis and allergic and non-allergic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the United States Marine Corps from November 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in May 2017 and before a Decision Review Officer (DRO) in August 2015.  A transcript of each hearing has been associated with the claims file.

A review of the claims file reveals that the Veteran initially filed a claim for "chronic sinus problems" and that the Veteran has a noted history of chronic sinusitis, sinusitis episodes, and diagnoses of both allergic and non-allergic rhinitis that are possibly related to his sinus symptoms.  Accordingly, the Board has re-characterized the Veteran's claim as a claim for chronic sinus problems to include chronic sinusitis and allergic and non-allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran's service treatment record include a notation of sinus drainage, as well as a medical history report submitted by the Veteran at his separation physical in October 1974 in which he stated that he had sinus problems.  At the Veteran's May 2017 Board hearing as well as in other lay statements of records, the Veteran indicated that he was exposed to various chemicals in relation to his active service duties inspecting fuel bladders in C130 aircraft wings.  The Veteran's personnel records indicate that he served as an A/C structural mechanic.

As noted above, a review of the record reveals multiple diagnoses have been identified with regard to the Veteran's sinus problems.  An October 12, 2012 Disability Benefit Questionnaire (DBQ) completed by one of the Veteran's treating physicians diagnoses the Veteran with chronic sinusitis, allergic rhinitis, and non-allergic rhinitis.  These diagnoses were based on the Veteran's report of chronic nasal congestion that is recurrent and interferes with his breathing and is particularly problematic at night.  This DBQ indicates that the Veteran reported 7 or more non-incapacitating episodes of sinusitis in the preceding 12 months with no incapacitating episodes.  However an October 22, 2012 DBQ completed by a VA compensation and pension examiner indicated that the Veteran had not reported any non-incapacitating or incapacitating episodes of sinusitis in the preceding 12 months.  The October 22, 2012 DBQ also indicated that the Veteran did not have rhinitis.  In December 2012 a negative etiology opinion was provided by a separate VA compensation and pension examiner.  This examiner indicated that the Veteran had denied episodes of sinusitis in the preceding 12 months, but did not discuss the discrepancy between the October 12, 2012 DBQ and the October 22, 2012 DBQ.  Additionally, the October 12, 2012 DBQ diagnoses of allergic and non-allergic rhinitis were not discussed.  Finally, the examiner did not address the Veteran's October 1974 medical history report in which he indicates that he had sinus problems, discussing only his separation examination report.  Accordingly, remand of this claim is required for a new VA examination.

Additionally, as the Veteran is currently in receipt of VA medical treatment to include sinus problems, on remand, any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current sinus conditions to include chronic sinusitis, allergic rhinitis, and non-allergic rhinitis after the development in (1) has been completed.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should diagnose all conditions with sinus symptoms, and should discuss the Veteran's prior diagnoses of chronic sinusitis, allergic rhinitis, and non-allergic rhinitis.  Then, the examiner should review the October 12, 2012 and October 22, 2012 DBQs, and for each diagnosed condition provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's sinus or rhinitis condition: (1) began during active service; or (2) is related to any in-service event or injury.  In this regard, the examiner should discuss the Veteran's Board hearing testimony and other relevant lay evidence of record with regard to the Veteran's exposure to chemicals in the performance of his active service duties checking on fuel bladders.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




